Currie, J.
{concurring). The learned trial judge in his memorandum opinion stated that the chief circumstance which militated against a partition in kind was the fact that the present partition wall above the first floor was of- such unsubstantial construction that it could not serve as a party wall, and that the erection of a new party wall would cost at least $15,000. This cost in view of the large incumbrances against the property, together with the inconvenience which would be caused to the tenant in constructing such a new party wall, in the opinion of the trial judge made it impractical to consider a division in kind.
This would seem to be beside the point on the issue of whether a partition in kind should be ordered. The present wall separating the two halves is suitable to serve as such a dividing wall if a partition in kind is ordered, until such time as the owners of one of the halves desires to construct a new building, or remodel the existing building, so as to have the dividing wall reconstructed to act in a weight-carrying capacity. The decree partitioning the property in kind should provide that the existing dividing wall be adjudged a party wall. Then the law of party walls would operate whenever in the future it becomes necessary to rebuild such wall, or the owners of one property desire to erect a new building. For a statement of the applicable law of party walls in the event of such a contingency, see 40 Am. Jur., Party Walls, p. 507, sec. 37, and cases cited in footnotes 5, 6, 7, and 8 thereof.
The briefs of counsel discuss the issue of the application of the provisions of sec. 276.42, Stats., in the event one of the halves should be determined to have a greater value than the other. A practical manner of handling the owelty problem in *251the decree adjudging a partition in kind in the instant case would be to adjust the liability of the two parcels to discharge the present mortgage indebtedness in such manner as to equalize the values of the two parcels. For example, if one parcel were determined to be worth $20,000 more than the other, the sum due as owelty would be $10,000, and the decree could provide that, as between the owners of the two parcels, the parcel having the greater value be liable to discharge one half plus $10,000 of such mortgage indebtedness while the parcel of lesser value should be liable to discharge one half less $10,000 thereof. This would obviate the necessity of placing a further new lien on the parcel having the greater value to cover the owelty. The rights of the mortgagee would not be adversely affected by such a provision in the partition decree as the whole of the mortgage would continue to incumber both parcels the same as before the partition decree was entered.